DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US Patent No. 2,805,987 to Thorn et al. (Thorn).
As to claim 1, Thorn teaches a removable anode for cathodic protection, capable of use in any number of application including an engine, the anode comprising an anode base (14/17/20) having a first end, a second end opposing the first end, a longitudinal length separating the first and second ends, a threaded configuration (15) disposed proximal the first end and on an outer surface of the anode base, a flanged platform (17/20) extending radially along the longitudinal length to define an outer flange diameter and a cantilevered retention member (core (12) and the portion of elongate extension (14) extending paste the gasket (20)) with a first member end directly coupled to the flanged platform (17/20) including the second end of the anode base and defining a retention member diameter less than the outer flange diameter and a galvanic anode (10) with a first anode end coupled to the flanged platform (17/20), a second anode free end opposing the first anode end and an anode length separating the first anode end and the second anode free end, the galvanic anode (10) and the flanged platform (17/20) encapsulating the retention member (Column 1, Lines 41-66; Column 2, Lines 14-70; Figure 2).
As to claim 2, Thorn teaches the apparatus of claim 1.  Thorn further teaches that the galvanic anode (10) is of a cylindrical shape (Figures 1 and 2).
As to claim 3, Thorn teaches the apparatus of claim 2.  Thorn further teaches that the galvanic anode (10) has a uniform diameter spanning the anode length (Figures 1 and 2).
As to claim 4, Thorn teaches the apparatus of claim 3.  Thorn further teaches that the outer flange diameter and the uniform diameter are substantially identical (Figures 1 and 2). 
As to claim 5, Thorn teaches the apparatus of claim 4.  Thorn further teaches that the galvanic anode substantially is magnesium, zinc or aluminum (Column 2, Lines 16-25).
As to claim 18, Thorn teaches the apparatus of claim 1.  Thorn further teaches that the galvanic anode (10) is of a cylindrical shape and has a uniform diameter spanning the anode length (Figures 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn.  
As to claim 6, Thorn teaches the apparatus of claim 1.  As discussed above, the combination teaches that the cantilevered retention member comprises a retention member length separating the first member end and the second end wherein the second end is the terminal end of the cantilevered retention member.  Thorn further teaches that the galvanic anode is cast directly on the retention member wherein the retention member comprises recesses of various shapes, thus teaching that the retention member comprise notches into which the a portion of the galvanic anode is disposed.  Thorn fails to specifically teach that the various shapes are curved (arcuate); however mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 7, Thorn teaches the apparatus of claim 6.  Thorn fails to specifically teach that the distal portion continually tapers in diameter unit reaching the terminal end of the cantilevered retention member.  However, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 8, Thorn teaches the apparatus of claim 7.  Thorn further teaches that the flanged platform (17/20) further comprises a lower surface and an upper surface that are substantially planar (Figures 1 and 2).  
As to claims 12 and 13, Thorn teaches a removable anode for cathodic protection, capable of use in any number of application including an engine, the anode comprising an anode base (14/17/20) of substantially rigid metallic material having a first end, a second end opposing the first end, a longitudinal length separating the first and second ends, a threaded configuration (15) disposed proximal the first end and on an outer surface of the anode base, a platform comprising a flanged portion (17/20) spanning circumferentially and extending radially along the longitudinal length of the anode base to define an outer flange diameter and a cantilevered retention member (core (12) and the portion of elongate extension (14) extending past the gasket (20)) extending upwardly from the platform, comprising a first member end directly coupled to the flanged portion of the platform, comprising the second end of the anode base, comprising a retention member length separating the second end and the platform, wherein the second end is a terminal end of the retention member, and wherein the retention member diameter is less than the outer flange diameter, and a galvanic anode (10) with a first anode end coupled to the flanged platform (17/20), a second anode free end opposing the first anode end and an anode length separating the first anode end and the second anode free end (Column 1, Lines 41-66; Column 2, Lines 14-70; Figure 2).  Thorn further teaches that the galvanic anode is cast directly on the retention member wherein the retention member comprises recesses of various shapes, thus teaching that the retention member comprise notches into which the a portion of the galvanic anode is disposed.  Thorn fails to specifically teach that the various shapes are curved (arcuate); however mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 14, the combination of Thorn, Hossle and Volgstadt teaches the apparatus of claim 13.  Thorn further teaches that the galvanic anode (10) comprises a fist anode end coupled to the flanged platform and opposing the second anode free end and having an anode length separating the first anode end and the second anode free end, the galvanic anode and the flanged platform (17/20) encapsulating the retention member.  

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0025608 to Fedor (Fedor) in view of Thorn.
As to claims 1 and 9, Fedor teaches a removable engine anode comprising an engine plug (12) having a lower end (outer edge of hexagonal member (14)) and an upper end (opposite outer end of protrusion (16)) defining a plug aperture (18) and opposing the lower end, a plug length separating the lower and upper ends of the engine plug and defining and enclosing, with a plug inner sidewall surface, a plug channel (17) spanning from the plug aperture into the engine plug alone the -plug length, the engine plus having an outer threaded configuration (15) disposed proximal to the upper end of the engine plug and on an outer surface of the engine plug and having an inner threaded configuration (19) disposed proximate to the upper end of the engine plug and on the plug inner sidewall surface, the inner threaded configuration (19) selectively removably coupled to a threaded configuration (23) of an anode base (22) and the outer threaded configuration (15) of the engine plug operably configured to be selectively removably couplable to a thread engagement on a marine engine (Paragraphs 0012-0016; Figure 4).  However, Fodor teaches that the anode base merely comprises a threaded end (22) attached to a galvanic anode (20) (Paragraph 0015; Figure 4) and fails to teach the anode base comprising the flange and retention member as claimed.  
However, Thorn also discusses galvanic anodes for cathodic protection and teaches an improved anode in terms of both strength and current flow (Column 1, Lines 41-67).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the anode base and galvanic anode attached to the engine plug of Fedor with a configuration as in Thorn in order to improve the anode in terms of both strong and current flow as taught by Thorn.  
Thorn specifically teaches that the anode configuration comprises, an anode base (14/17/20) having a first end, a second end opposing the first end, a longitudinal length separating the first and second ends, a threaded configuration (15) disposed proximal the first end and on an outer surface of the anode base, a flanged platform (17/20) extending radially along the longitudinal length to define an outer flange diameter and a cantilevered retention member (core (12) and the portion of elongate extension (14) extending paste the gasket (20)) with a first member end directly coupled to the flanged platform (17/20) including the second end of the anode base and defining a retention member diameter less than the outer flange diameter and a galvanic anode (10) with a first anode end coupled to the flanged platform (17/20), a second anode free end opposing the first anode end and an anode length separating the first anode end and the second anode free end, the galvanic anode (10) and the flanged platform (17/20) encapsulating the retention member (Column 1, Lines 41-66; Column 2, Lines 14-70; Figure 2).
As to claim 2, the combination of Fedor and Thorn teaches the apparatus of claim 1.  Thorn further teaches that the galvanic anode (10) is of a cylindrical shape (Figures 1 and 2).
As to claim 3, the combination of Fedor and Thorn teaches the apparatus of claim 2.  Thorn further teaches that the galvanic anode (10) has a uniform diameter spanning the anode length (Figures 1 and 2).
As to claim 4, the combination of Fedor and Thorn teaches the apparatus of claim 3.  Thorn further teaches that the outer flange diameter and the uniform diameter are substantially identical (Figures 1 and 2). 
As to claim 5, the combination of Fedor and Thorn teaches the apparatus of claim 4.  Thorn further teaches that the galvanic anode substantially is magnesium, zinc or aluminum (Column 2, Lines 16-25).
As to claim 6, the combination of Fedor and Thorn teaches the apparatus of claim 1.  As discussed above, the combination teaches that the cantilevered retention member comprises a retention member length separating the first member end and the second end wherein the second end is the terminal end of the cantilevered retention member.  Thorn further teaches that the galvanic anode is cast directly on the retention member wherein the retention member comprises recesses of various shapes, thus teaching that the retention member comprise notches into which the a portion of the galvanic anode is disposed.  Thorn fails to specifically teach that the various shapes are curved (arcuate); however mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 7, the combination of Fedor and Thorn teaches the apparatus of claim 6.  Thorn fails to specifically teach that the distal portion continually tapers in diameter unit reaching the terminal end of the cantilevered retention member.  However, mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 8, the combination of Fedor and Thorn teaches the apparatus of claim 7.  Thorn further teaches that the flanged platform (17/20) further comprises a lower surface and an upper surface that are substantially planar (Figures 1 and 2).  
As to claim 10, the combination of Fedor and Thorn teaches the apparatus of claim 9.  Fedor further teaches that the anode base comprises an attachment portion (16) with the threaded configuration (15) disposed thereon, including an upper end including the first end and disposed proximal to the anode base and defining an attachment length (length into which the threaded anode base (23) extends) separating the first end and the upper end of the attachment portion wherein the plug channel only partially spans the plug length (i.e. does not extend into the hexagonal nut (14)) and is of a length greater than the attachment length (i.e. the length of threaded portion (23) is less than the length of the threaded potion (19)/cavity (17)) (Figures 4 and 5).
As to claim 11, the combination of Fedor and Thorn teaches the apparatus of claim 10.  Fedor further teaches that the engine plug further comprises a polygonal nut (14) disposed proximal to the lower end of the engine plug and surrounding the attachment portion (Figure 4).
As to claims 12, 13 and 15, Fedor teaches a removable engine anode comprising an engine plug (12) having a lower end (outer edge of hexagonal member (14)) and an upper end (opposite outer end of protrusion (16)) defining a plug aperture (18) and opposing the lower end, a plug length separating the lower and upper ends of the engine plug and defining and enclosing, with a plug inner sidewall surface, a plug channel (17) spanning from the plug aperture into the engine plug alone the -plug length, the engine plus having an outer threaded configuration (15) disposed proximal to the upper end of the engine plug and on an outer surface of the engine plug and having an inner threaded configuration (19) disposed proximate to the upper end of the engine plug and on the plug inner sidewall surface, the inner threaded configuration (19) selectively removably coupled to a threaded configuration (23) of an anode base (22) and the outer threaded configuration (15) of the engine plug operably configured to be selectively removably couplable to a thread engagement on a marine engine (Paragraphs 0012-0016; Figure 4).  However, Fodor teaches that the anode base merely comprises a threaded end (22) attached to a galvanic anode (20) (Paragraph 0015; Figure 4) and fails to teach the anode base comprising the flange and retention member as claimed.  
However, Thorn also discusses galvanic anodes for cathodic protection and teaches an improved anode in terms of both strength and current flow (Column 1, Lines 41-67).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the anode base and galvanic anode attached to the engine plug of Fedor with a configuration as in Thorn in order to improve the anode in terms of both strong and current flow as taught by Thorn.  
Thorn teaches a removable anode for cathodic protection, capable of use in any number of application including an engine, the anode comprising an anode base (14/17/20) of substantially rigid metallic material having a first end, a second end opposing the first end, a longitudinal length separating the first and second ends, a threaded configuration (15) disposed proximal the first end and on an outer surface of the anode base, a platform comprising a flanged portion (17/20) spanning circumferentially and extending radially along the longitudinal length of the anode base to define an outer flange diameter and a cantilevered retention member (core (12) and the portion of elongate extension (14) extending past the gasket (20)) extending upwardly from the platform, comprising a first member end directly coupled to the flanged portion of the platform, comprising the second end of the anode base, comprising a retention member length separating the second end and the platform, wherein the second end is a terminal end of the retention member, and wherein the retention member diameter is less than the outer flange diameter, and a galvanic anode (10) with a first anode end coupled to the flanged platform (17/20), a second anode free end opposing the first anode end and an anode length separating the first anode end and the second anode free end (Column 1, Lines 41-66; Column 2, Lines 14-70; Figure 2).  Thorn further teaches that the galvanic anode is cast directly on the retention member wherein the retention member comprises recesses of various shapes, thus teaching that the retention member comprise notches into which the a portion of the galvanic anode is disposed.  Thorn fails to specifically teach that the various shapes are curved (arcuate); however mere changes in shape are not patentably significant (MPEP 2144.04 IV B).
As to claim 14, the combination of Fedor and Thorn teaches the apparatus of claim 13.  Thorn further teaches that the galvanic anode (10) comprises a fist anode end coupled to the flanged platform and opposing the second anode free end and having an anode length separating the first anode end and the second anode free end, the galvanic anode and the flanged platform (17/20) encapsulating the retention member.  
As to claim 16, the combination of Fedor and Thorn teaches the apparatus of claim 15.  Fedor further teaches that the anode base comprises an attachment portion (16) with the threaded configuration (15) disposed thereon, including an upper end including the first end and disposed proximal to the anode base and defining an attachment length (length into which the threaded anode base (23) extends) separating the first end and the upper end of the attachment portion wherein the plug channel only partially spans the plug length (i.e. does not extend into the hexagonal nut (14)) and is of a length greater than the attachment length (i.e. the length of threaded portion (23) is less than the length of the threaded potion (19)/cavity (17)) (Figures 4 and 5).
As to claim 17, the combination of Fedor and Thorn teaches the apparatus of claim 16.  Fedor further teaches that the engine plug further comprises a polygonal nut (14) disposed proximal to the lower end of the engine plug and surrounding the attachment portion (Figure 4).
As to claim 18, the combination of Fedor and Thorn teaches the apparatus of claim 1.  Thorn further teaches that the galvanic anode (10) is of a cylindrical shape and has a uniform diameter spanning the anode length (Figures 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4,051,007 to Hossle – teaching insertion of a core (retention member) into a galvanic anode rather than casting for improved economics (Column 8, Lines 16-33).  
US Patent No. 4,083,583 to Volgstadt – teaching improved tube in tube insertion with use of a tapering distal end on the inner tube (Column 2, Line 54 to Column 3, Lines 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794